Citation Nr: 1231972	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating higher than 20 percent for lumbosacral strain with degenerative disc disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1994 to June 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

When the Veteran filed his current claims, he was residing in California and his designated representative was the California Department of Veterans Affairs.  During the appeal period, the Veteran moved to Florida.  In October 2009, the Veteran, pro se, appeared at a hearing before the Board.  For the purpose of this appeal, the Board considers the Veteran to be representing himself. 

In October 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  At the hearing, the Veteran raised claim for a total disability rating for compensation based on individual unemployability, which is remanded to the RO. 

This case was previously before the Board in January 2010 and in March 2012, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In April 2012, the Veteran filed a notice of disagreement with the rating decision in March 2012, assigning an initial 10 percent rating for a bilateral hip disability. As the RO has not had the opportunity to issue a statement of the case, addressing the claim, the claim is remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).





In the notice of disagreement in April 2012, the Veteran raised the claim of service connection for a pelvic fracture.  As the claim was denied by the Board in a decision in March 2012, the Veteran's statement raises a claim to reopen the previously denied claim, which is referred to the RO for appropriate action. 

While on appeal in a rating decision in June 2012, the RO increased the rating for lumbosacral strain to 20 percent, effective from the date of receipt of the claim for increase.  As the rating is less than the maximum rating assignable, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

For the period covered by the appeal, lumbosacral strain with degenerative disc disease is manifested by chronic back pain, flexion to 55 degrees with pain starting at 35 degrees without favorable ankylosis, objective neurological abnormality, or incapacitating episodes with a total duration of at least four weeks, but less than six weeks during 12 months. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for a lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated in April 2006.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on the Veteran's employment.  




The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records.  

The Veteran was afforded VA examinations in August 2006 and in April 2012.  
As the reports of the VA examinations are based on medical history and describe the disability in sufficient detail in the context of the rating criteria, the Board finds the examinations are adequate so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  



Although the Veteran had questioned the adequacy of the VA examination in August 2006, the re-examination in April 2012 adequately addresses the Veteran's concerns regarding the adequacy of the first examination.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 



Rating Criteria

Lumbosacral strain with degenerative disc disease is currently rated 20 percent. 

Lumbosacral strain with degenerative disc disease or intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.   

The criteria for rating a disability of the lumbar spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for the next higher rating, 40 rating, are forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension. 

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  







In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730. 

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The lumbar vertebrae are considered groups of joints.  As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07. 

Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, is rated 40 percent.  





An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Facts

The Veteran filed the current claim for increase in February 2006.

In June 2006, X-rays showed satisfactory alignment of the spine with narrowing of the L5-S1 interspace and mild anterior hypertrophic changes.  No compression fractures were seen and the neural arches were intact.  The findings were compatible with degenerative disc disease.

In August 2006 on VA examination, the Veteran stated that his low back condition had worsened and that he had constant throbbing pain.  He had no bladder or bowel complaints.  He described his walking as limited to under a mile, but he had no history of falls.  The Veteran stated the disability limited his occupation as a location photographer, because he could not walk for long distances.  

On range of motion testing, forward flexion was to 70 degrees, extension was to 30 degrees, lateral flexion was to 20 degrees, bilaterally, with complaints of pain, lateral rotation was to 26 degrees on the right and to 20 degrees on the left, all with pain.  There was evidence of tenderness to palpation, but no spasm, abnormal gait, kyphosis, scoliosis, or lordosis.  Sensation was intact.  Muscle strength was good.  And the deep tendon reflexes were normal.

In January 2009, the Veteran testified that he was unable to sit for longer than two hours.  When asked about range of motion, he stated that he could bend over to 90 degrees, but bending was extremely painful because of muscles tightness.  




The Veteran stated that his disability presented problems for him in his work as a ghostwriter and book editor.  He did have reasonable range of motion to walk to the grocery store and do the things he needed to do, but he still had pain.

In April 2012 on VA examination, on range of motion testing, flexion was to 55 degrees with pain starting at 35 degrees, extension was to 10 degrees, lateral flexion was to 10 degrees, bilaterally, and lateral rotation was to 15 degrees on the right and 10 degrees on the left, all with pain at the end points.  Repetitive motion testing was limited due to pain.  The Veteran had less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was localized tenderness of the paraspinal muscles and spasm or guarding resulting in an abnormal gait and abnormal spinal contour.  Muscle strength was normal without atrophy.  The deep tendon reflexes were hypoactive or absent.  Sensory examination was normal, but the Veteran was unable to perform the straight leg raising test on either side.  There was no radiculopathy or neurological abnormalities.  There were no additional functional impairment and no other pertinent physical findings. The VA examiner stated that the low back disability interfered with the Veteran's ability to work as he could not sit or do heavy or moderate work. 

Analysis

Based on the applicable criteria for limitation of motion and the findings on VA examinations, the Veteran does not meet the criteria for the next higher rating, 40 percent, under the General Rating Formula for Diseases and Injuries of the Spine, as limitation of motion, including functional loss, was at least to 55 degrees of flexion with pain starting at 35 degrees.  Such findings do not more nearly approximate or equate to flexion limited to 30 degrees or less, considering functional loss due to pain, weakness, disturbance of locomotion, and interference with sitting and standing, and repetitive motion under 38 C.F.R. §§ 4.40, 4.45, 4.59.




And while there was objective evidence of pain on range of motion, the pain does not rise to the level of functional loss that more nearly approximates or equates to flexion limited to 30 degrees or less.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

And the findings do not more nearly approximate or equate to favorable ankylosis of the entire thoracolumbar spine, considering functional loss due to pain, weakness, disturbance of locomotion, and interference with sitting and standing, and repetitive motion under 38 C.F.R. §§ 4.40, 4.45, 4.59.

As for a separate rating for objective neurological abnormality, as shown by the findings on the VA examinations, in August 2006 on VA examination, there were no bladder or bowel complaints, sensation was intact, muscle strength was good, and the deep tendon reflexes were normal; in April 2012 on VA examination, the Veteran was unable to perform the straight leg raising test on either side and the deep tendon reflexes were hypoactive or absent, but the sensory examination was normal and there were no radiculopathy or neurological abnormalities. 

The findings do not more nearly approximate or equate to mild incomplete paralysis for a separate, compensable rating for either lower extremity under  Diagnostic Code 8520 (pertaining to impairment of the sciatic nerve).  

As for evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks, but not six weeks during a 12 month period have not been shown.  

The Veteran argues that the level of painful movement should be considered in rating the disability.  Under the General Rating Formula for Diseases and Injuries of the Spine, the rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of an injury.  


Nevertheless, pain is factor under 38 C.F.R. §§ 4.40. 4.45, and 4.59 and the Rating Schedule recognizes actually painful motion as entitled to at least the minimum compensable rating for the joint.  A 10 percent rating is the minimum compensable rating for the lumbar spine.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

While the Veteran is competent to describe symptoms of chronic pain, the Veteran's subjective complaints do not more nearly approximate or equate to the criteria for the next higher rating based on either limitation of motion, objective neurological abnormality, or incapacitating episodes as shown on the VA examinations.  The Board therefore concludes that the findings on the VA examinations outweigh the Veteran's subjective complaints. 

The Board has considered whether the assignment of "staged" ratings was appropriate, but the criteria for a rating higher than the currently 20 percent have not been met at any time during the appeal period.  Hart, 21 Vet. App. 505. 

Therefore based on the evidence of record, the preponderance of the evidence is against the claim for a rating higher than 20 percent at any time during the appeal period, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.





The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, namely back pain, restricted range of motion, and difficulty sitting for long periods or lifting heavy objects.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  As the disability picture is encompassed by the Rating Schedule, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 20 percent for lumbosacral strain with degenerative disc disease is denied.


REMAND

In October 2009, at a hearing before the Board, the Veteran raised the claim for a total disability rating for compensation based on individual unemployability, which the Board then referred to the RO for appropriate action in its remand in January 2010.  



In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability compensation rating based on individual unemployability is not a separate claim for benefits, but part of the claim for increase.  For this reason, the decision in Rice compels a remand rather than a referral. 

In April 2012, the Veteran filed a notice of disagreement with the rating decision in March 2012, assigning an initial 10 percent rating for a bilateral hip disability. As the RO has not had the opportunity to issue a statement of the case, addressing the claim, the claim is remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance on the claim for a total disability rating for compensation based on individual unemployability. 

1.  Ensure VCAA compliance, including the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.  Then adjudicate the claim. If the benefit sought is denied, then provide the Veteran and supplemental statement of the case and return the case to the Board. 

2.  Furnish the Veteran a statement of the case on the claim for increase for a bilateral hip disability.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


